Appeal by defendant, as limited by his motion, from a sentence and an amended sentence of the County Court, Suffolk County, both imposed June 18, 1979, which prescribed consecutive prison terms, upon (1) the revocation of a sentence of probation previously imposed and (2) his conviction of operating a motor vehicle under the influence of alcohol, on his plea of guilty. Sentences modified, as a matter of discretion in the interest of justice, by reducing them to the extent that they shall be served concurrently. As so modified sentences affirmed. The sentences were excessive to the extent indicated herein. Gibbons, J. P., Rabin, Gulotta and Margett, JJ., concur.